     Case 2:19-cv-05665-DWL-DMF Document 38 Filed 09/09/20 Page 1 of 4



1
2
3
4
5
6                        IN THE UNITED STATES DISTRICT COURT
7                                FOR THE DISTRICT OF ARIZONA
8
9     Antony T Murrell, Jr.,                           No. CV-19-05665-PHX-DWL (DMF)
10                  Plaintiff,                         ORDER
11    v.
12    City of Phoenix, et al.,
13                  Defendants.
14
15          On July 22, 2020, Plaintiff filed a motion for leave to file a Fifth Amended

16   Complaint (“FAC”). (Doc. 28.) On August 14, 2020, Magistrate Judge Fine issued a

17   Report and Recommendation (“R&R”) concluding that Plaintiff should be allowed to file

18   the FAC but that some of the claims and defendants identified in the FAC should be

19   dismissed without prejudice and without leave to amend. (Doc. 31.) The R&R further

20   provided that “[t]he parties shall have fourteen days from the date of service of a copy of

21   this recommendation within which to file specific written objections with the Court.” (Id.

22   at 13-14.)

23          Here, no such objections have been filed. Thus, the Court accepts Judge Fine’s

24   recommendations. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does not

25   appear that Congress intended to require district court review of a magistrate’s factual or

26   legal conclusions, under a de novo or any other standard, when neither party objects to

27   those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o

28   review is required of a magistrate judge’s report and recommendation unless objections are
     Case 2:19-cv-05665-DWL-DMF Document 38 Filed 09/09/20 Page 2 of 4



1    filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
2    (“[T]he district judge must review the magistrate judge’s findings and recommendations
3    de novo if objection is made, but not otherwise.”).
4           Accordingly,
5           IT IS ORDERED that:
6           (1)    The R&R’s recommendations (Doc. 31) are accepted.
7           (2)    Plaintiff’s motion for leave to file a Fifth Amended Complaint (Doc. 28) is
8    granted in part and denied in part, on the terms specified below.
9           (3)    The Clerk of Court must file the lodged Fifth Amended Complaint (Doc. 29).
10          (4)    Defendants Erwin and Ullibarri must answer Count Three as it relates to their
11   alleged interference with legal mail sent to Plaintiff by Attorney Martha Barco, as
12   previously ordered (Doc. 26).
13          (5)    Defendant Pinney must answer Count Three as it relates to access to courts
14   and Plaintiff’s PCR proceedings; Defendants Pinney, Ullibarri, Bohuszewicz, Erwin,
15   Garcia, and Manzano must answer Count Three as it relates to access to courts and CV
16   2019-096073 and CV 2019-095873; Defendants Bohuszewicz and Rubio must answer
17   Count Three as it relates to retaliation pertaining to CV 2019-095855; and Defendants
18   Ramos and Garcia must answer Count Three as it relates to the now lost legal mail which
19   was opened and seized outside Plaintiff’s presence as referenced on Doc. 29 at 17.
20          (6)    The remaining claims and Defendants are dismissed without prejudice and
21   without leave to amend.
22          (7)    The Clerk of Court must send Plaintiff a service packet including the Fifth
23   Amended Complaint (Doc. 29), this Order, and both summons and request for waiver
24   forms for Defendants Erwin, Ullibarri, Pinney, Bohuszewicz, Garcia, Manzano, Rubio, and
25   Ramos.
26          (8)    Plaintiff must complete1 and return the service packets to the Clerk of Court
27   1      If a Defendant is an officer or employee of the Arizona Department of Corrections,
     Plaintiff must list the address of the specific institution where the officer or employee
28   works. Service cannot be effected on an officer or employee at the Central Office of the
     Arizona Department of Corrections unless the officer or employee works there.

                                                -2-
     Case 2:19-cv-05665-DWL-DMF Document 38 Filed 09/09/20 Page 3 of 4



1    within 21 days of the date of filing of this Order. The United States Marshal will not
2    provide service of process if Plaintiff fails to comply with this Order.
3             (9)    If Plaintiff does not either obtain a waiver of service of the summons or
4    complete service of the Summons and Fifth Amended Complaint on a Defendant within
5    90 days of the filing of the Complaint or within 60 days of the filing of this Order,
6    whichever is later, the action may be dismissed as to each Defendant not served. Fed. R.
7    Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
8             (10)   The United States Marshal must retain the Summons, a copy of the Fifth
9    Amended Complaint, and a copy of this Order for future use.
10            (11)   The United States Marshal must notify Defendants of the commencement of
11   this action and request waiver of service of the summons pursuant to Rule 4(d) of the
12   Federal Rules of Civil Procedure. The notice to Defendants must include a copy of this
13   Order.
14            (12)   A Defendant who agrees to waive service of the Summons and Fifth
15   Amended Complaint must return the signed waiver forms to the United States Marshal, not
16   the Plaintiff, within 30 days of the date of the notice and request for waiver of service
17   pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of
18   personal service.
19            (13)   The Marshal must immediately file signed waivers of service of the
20   summons. If a waiver of service of summons is returned as undeliverable or is not returned
21   by a Defendant within 30 days from the date the request for waiver was sent by the Marshal,
22   the Marshal must:
23                   (a)   personally serve copies of the Summons, Fifth Amended Complaint,
24                         and this Order upon Defendant pursuant to Rule 4(e)(2) of the Federal
25                         Rules of Civil Procedure; and
26                   (b)   within 10 days after personal service is effected, file the return of
27                         service for Defendant, along with evidence of the attempt to secure a
28                         waiver of service of the summons and of the costs subsequently


                                                 -3-
     Case 2:19-cv-05665-DWL-DMF Document 38 Filed 09/09/20 Page 4 of 4



1                         incurred in effecting service upon Defendant. The costs of service
2                         must be enumerated on the return of service form (USM-285) and
3                         must include the costs incurred by the Marshal for photocopying
4                         additional copies of the Summons, Fifth Amended Complaint, or this
5                         Order and for preparing new process receipt and return forms (USM-
6                         285), if required. Costs of service will be taxed against the personally
7                         served Defendant pursuant to Rule 4(d)(2) of the Federal Rules of
8                         Civil Procedure, unless otherwise ordered by the Court.
9            (14)   Defendants must answer the relevant portion(s) of the Fifth Amended
10   Complaint or otherwise respond by appropriate motion within the time provided by the
11   applicable provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
12           (15)   Any answer or response must state the specific Defendant by name on whose
13   behalf it is filed. The Court may strike any answer, response, or other motion or paper that
14   does not identify the specific Defendant by name on whose behalf it is filed.
15           (16)   There will be no further amendment of the complaint given Plaintiff’s
16   multiple previous amendments of the complaint since this action’s filing in November
17   2019.
18           Dated this 8th day of September, 2020.
19
20
21
22
23
24
25
26
27
28


                                                 -4-
